DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action in response to the amendments and remarks filed by the applicant on February 10, 2022 relating to U.S. Patent Application No. 15/876,643 filed on January 17, 2018.  The earliest effective filing date is July 5, 2017.  Claims 1, 9 and 16 have been amended. Claims 1- 4, 7 -12 and 15 -19 are pending. 

Information Disclosure Statements

The information disclosure statements submitted by the applicant on September 17, 2021 and February 10, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed.

Response to Arguments

Applicant's arguments filed on February 10, 2022 have been fully considered.
With respect to Applicant’s assertion relating to the Robinson reference (US 2007/0185797 A1) being incorrectly identified as US 2017/0185797 A1, this is an obvious typographical error, of which Applicant is aware and has acknowledged, insofar as Robinson is properly cited in the form PTO-892 and Applicant has asserted responses to the various citations Robinson in its Remarks to the various office actions in the application docket. The typo has to the citation been corrected. 
With regard to the 35 U.S.C. § 103 rejection, applicant has amended independent Claims 1, 9 and 16 and asserts that the cited references, particularly Robinson, Pierce and Gates fail to disclose the features of the amended claims, (Remarks, pp. 13 - 18). Applicant particularly asserts that Robinson fails to teach or suggest a second interface to the user for input of additional data (Remarks, p. 154) and that and that a person of ordinary skill in the person in the art would understand that Robinson (Par. 57) teaches a manual process in response to lack of financial resources (Remarks, p. 15). Examiner respectfully disagrees. Under a broadest reasonable interpretation, the system in Robinson discloses that additional financial information can be requested via the interfaces in the aggregator with the various account information of the user to allow the aggregator to retrieve additional data to supplement the insufficient data. The aggregator/loan processor has other network interfaces/sources available (that store the user’s data) to obtain additional data, (Robinson, Fig. 1). (See Section 103 rejection below). Applicant further asserts that with respect to the citation to Peirce a person of ordinary skill in the art would not understand that Peirce teaches the recited feature of receiving the image of a document containing additional financial information of a user. (Remarks, pp 16-17). Examiner respectfully disagrees. Although Peirce discloses levels of trust for financial institutions (Fig. 7, Col. 10, lines 35 – 67) Applicant’s argument is moot in that the obtaining of additional financial information is taught by Robinson. The limitations of this portion of the claim are taught by the combination of Peirce and Robinson. (See Section 103 rejection below). Applicant further asserts in the same vein that with respect to the citation to Gates, a person of ordinary skill in the art would not be motivated to understand that Gates teaches receiving additional financial Gates discloses trustworthiness levels for authentication of information and the need for additional information when the trustworthiness level is low. This can include variety of categories of information. Applicant’s argument is moot in that the obtaining of additional financial information is taught by Robinson. The limitations of this portion of the claim are taught by the combination of Gates and Robinson. (See Section 103 rejection below). 
The Section 103 rejection is maintained.

Claim Objection 

	Independent Claim 16 recites: “… wherein in response to the second data source not being identified the second interface prompts the user to into the second interface an image of a document …”. From the recitation of independent Claims 1 and 9, it appears that Claim 16 should also read “… wherein in response to the second data source not being identified the second interface prompts the user to input into the second interface an image of a document …”. Appropriate correction is requested. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -  4,  7 -  12,  and 15  - 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Robinson, U.S. 2007/0185797 A1, (“Robinson”), in view of S. et al., U.S. 2018/0338018 A1, (“S”), in further view of Peirce, U.S. 7,690,032 B1, (“Peirce”), in further view of Stoughton et al., U.S. 2007/0124189 A1, (“Stoughton”), in further view of Gates et al., U.S. 2008/0091613 A1, (“Gates”).

Claim 1:

Robinson teaches: 

a processor in communication with the user biometric authenticator; and non-transitory computer readable media that stores instruction code that when executed by the processor causes the processor to: receive, from a user terminal, the validated user credentials; (See Robinson, Pars. 13, 14 (A system where once a user is identified and authenticated, his financial data from any number of sources is aggregated and made available to a loan processor.))

when the user credentials are valid: determine different categories of information required to process the digital transaction, the different categories of information including financial information of the user; (See Robinson, Fig. 1, Pars. 7, 10, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determine two or more data source systems, wherein the data source systems store information related to the different categories of information and the user identifying information, the two or more data source systems storing user financial information from a bank or a credit agency; (See Robinson, Fig. 1, Pars. 7, 8, 10, 15, 43 (The system elicits information from the user for use in retrieving the data (e.g., institution name, account number, login information), retrieves the data and may validate some or all of it (e.g., to ensure it is the user's data). Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction. Aggregator is an entity capable of directly accessing users' asset, credit, investment, payroll, tax and/or other data (e.g., insurance) from institutions or organizations that maintain the data.), Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.), Par. 47 (Aggregator elicits asset information for accessing one or more asset accounts of the user that it does not already have access to. For example, for each account the user wants to disclose to the loan processor, the aggregator may elicit the identity (e.g., name, URL or Uniform Resource Locator) of the institution holding the account, the account name or number, and the user's login information (e.g., a user ID and password). The user may also give the aggregator this information for an account he does not want to disclose to the loan processor (e.g., so that he can access the account through the aggregator).))

Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255 receive from the determined two or more data source systems the information associated with the user identifying information; (See Robinson, Fig. 1, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

when the second data source cannot be identified to provide the requested additional information, communicate a second interface to the user terminal that requests the user of the user terminal to provide additional information into the second interface related to the user information associated with the first category, * * *; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.)) 

request and receive, through the user terminal, user access credentials for access to the different categories of information associated with the user on at least one of the two or more data source systems storing user financial information; (See Robinson, Fig. 1, Pars. 7, 8, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.), Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

aggregate, from the determined two or more data source systems, the user financial information associated with the user identifying information and the user input information received from the user terminal; and (See Robinson, Fig. 1, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicate the aggregated information to a processing system, wherein the processing system is configured to process the digital transaction. (See Robinson, Fig. 1, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

* * * containing the requested additional information related to the user financial information associated with the first category; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

*  *  *  containing the requested additional information related to the user financial information * * *; (See Robinson, Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

*  *  *   identify a second data source system to provide additional information related to the user financial information associated with the first category below the predetermined trust level; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

*  *  *  request the additional information from the identified second data source; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.), Pars. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.)

Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determine a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configure the processor based on the determined communication protocol to facilitate communications with the determined two or more data source systems; (See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported
by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination
device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

a user biometric authenticator configured to: receive biometric data associated with a user, wherein the biometric data is received from a sensor, and the sensor corresponds to at least one of: an image sensor, a finger print sensor, a user interaction pattern sensor, and an infrared image sensor: (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.)) 

receive user identifying information from a first interface; (See Peirce, Col. 5, lines 51-62.)

determine whether the biometric data associated with the user is associated with the user identifying information; (See Peirce, Col. 12, lines 54-58.)

validate the user based on the user identifying information; and (See Peirce, Col. 13, lines 42-53.)

*  *  *  wherein in response to the second data source not being identified the second interface prompts the user to input into the second interface an image of a document (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51 - 55.))

receive the user input information comprising the image of the document  *  *  *  from the user terminal; (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51 - 55.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches: 

generate user credentials when the user is validated, the user credentials associated with the user; (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

determine a trust level for two or more categories of the categories of information including financial information of the user. (See Gates, Par. 32 (Validation component aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determine whether user information associated with a first category of the categories of information including financial information of the user, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the determined trust level is below the predetermined trust level, *  *  * ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

in response to the determined trust level being below the predetermined trust level, request the additional information  *  *  *  ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson does not teach, however, Pierce teaches: 

an input/output processor, wherein the instruction code causes the processor to: control the input/output processor to: generate the first interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor; and (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicate the first interface to the user terminal; (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.))

receive the user identifying information and image data from the image sensor associated with the identification document; (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

identify textual images in the image data; and (See Peirce, Col. 4, lines 50-55 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader. Moreover, in other embodiments, the reading device 52 may be replaced by security personnel that manually read and collect identity credentials and identity credential data.))

convert the textual images in the image data to text information, wherein the text information facilitates processing the digital transaction. (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 2 as described above.

Robinson does not explicitly teach, but Peirce, however, teaches:

the identification document includes an image of an individual associated with the identification document, wherein the first interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the instruction code causes the processor to compare the image of the user with the image of the individual associated with the identification document to determine whether the user of the user terminal is the individual. (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

the instruction code causes the processor to: receive, via the input/output processor and from the processing system, a listing that identifies categories of information required to process the transaction. (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Claim 7:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

prior to communicating the aggregated information to the processing system, the aggregated information is communicated to the user terminal to facilitate review and acceptance of the aggregated information by the user. (See Robinson, Par. 9 (The system may allow the user to select which data is to be provided to the third party who then connects to the system and accesses the data.))

Claim 8:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

prior to aggregating, from the two or more data source systems, the information associated with the user, a request for consent to obtain the information is communicated to the user terminal to thereby grant a user of the user terminal control over whether the information associated with the user can be aggregated. (See Robinson, Par. 8 (The system elicits from the user the information required to retrieve and aggregate the data from the various institutions – by providing this information the user’s consent to proceed is implied.))

Claim 9: 

Robinson teaches: 
A method for processing a digital transaction comprising:  Page 4 of 14Serial No. 15/873,643Application Filed: January 17, 2018Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Robinson, Pars. 13, 14 (A system where once a user is identified and authenticated, his financial data from any number of sources is aggregated and made available to a loan processor.))

when the user credentials are valid: determining different categories of information required to process the digital transaction, the different categories of information including financial information of the user; (See Robinson, Fig.1, Pars. 7, 10, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determining two or more data source systems that store information related to the different categories of information and with the user identifying information, the two or more data source systems storing user financial information from a bank or a credit agency; (See Robinson, Fig. 1, Pars. 7, 8, 10, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.))

requesting and receiving user access credentials for access to the different categories of information associated with the user on at least one of the two or more data source systems storing user financial information; (See Robinson, Fig. 1, Pars. 7, 8, 10, 15, 43 (The system elicits information from the user for use in retrieving the data (e.g., institution name, account number, login information), retrieves the data and may validate some or all of it (e.g., to ensure it is the user's data). Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction. Aggregator is an entity capable of directly accessing users' asset, credit, investment, payroll, tax and/or other data (e.g., insurance) from institutions or organizations that maintain the data.), Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.), Par. 47 (Aggregator elicits asset information for accessing one or more asset accounts of the user that it does not already have access to. For example, for each account the user wants to disclose to the loan processor, the aggregator may elicit the identity (e.g., name, URL or Uniform Resource Locator) of the institution holding the account, the account name or number, and the user's login information (e.g., a user ID and password). The user may also give the aggregator this information for an account he does not want to disclose to the loan processor (e.g., so that he can access the account through the aggregator).))


receiving from the determined two or more data source systems the information associated with the user identifying information; (See Robinson, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

when the second data source cannot be identified to provide the requested additional information, communicating a second interface to the user terminal that requests the user of the user terminal to provide additional information into the second interface related to the user information associated with the first category,  *  *  * ;  (See Robinson, Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.)) 

aggregating, from the determined two or more data source systems, the user financial information associated with the user identifying information and the user input information received from the user terminal; and (See Robinson, Fig. 1, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicating the aggregated information to a processing system to thereby process the digital transaction. (See Robinson, Fig. 1, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

* * * identifying a second data source system to provide additional information related to the user financial information associated with the first category below the predetermined trust level; (See Robinson, Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))  

*  *  *  requesting the additional information from the identified second data source; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.)) 


Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determining a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configuring the processor based on the determined communication protocols to facilitate communications with the determined two or more data source systems; Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018(See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

receiving, from a sensor of a user terminal, biometric data associated with a user, the sensor corresponding to at least one of: an image sensor, a finger print sensor, a user interaction pattern sensor, and an infrared image sensor; (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.)) 

receiving user identifying information via a first interface; (See Peirce, Col. 5, lines 51-62.)

determining whether the biometric data associated with the user is associated with the user identifying information; (See Peirce, Col. 12, lines 54-58.)

validating the user based on the user identifying information; and (See Peirce, Col. 13, lines 42-53.)


*  *  *  wherein in response to the second data source not being identified the second interface prompts the user to input into the second interface an image of a document containing the requested additional information related to the user financial information associated with the first category; (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51-55.))

receiving the user input information comprising the image of the document containing the requested additional information related to the user financial information from the user terminal; (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51 - 55.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches:


generating user credentials associated with the user when the user is validated; receiving the validated user credentials; (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

determining a trust level for two or more categories of the categories of information including financial information of the user. (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determining whether user information associated with a first category the categories of  information, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and  Page 6 of 14Serial No. 15/873,643Application Filed: January 17, 2018 Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the determined trust level is below the predetermined trust level, * * * ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

in response to the determined trust level being below the predetermined trust level, requesting the additional information  *  *  *  ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson does not explicitly teach, but Pierce, however, teaches: 

receiving information that identifies the user further comprises: generating the first interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor; (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicating the first interface to the user terminal; (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.)) 
receiving, from the user terminal and via the first interface, the user identifying information and image data from the image sensor associated with the identification document; (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

identifying textual images in the image data; and (See Peirce, Col. 4, lines 50-55 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader. Moreover, in other embodiments, the reading device 52 may be replaced by security personnel that manually read and collect identity credentials and identity credential data.))

converting textual images defined in the image data into text information, wherein the text information facilitates processing the digital transaction. (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 10 as described above.

Robinson does not explicitly teach, but Pierce, however, teaches: 

the authenticated ID includes an image of an individual associated with the authenticated ID, wherein the first interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the method further comprises comparing the image of the user with the image of the individual associated with the identification document to determine whether the user of the user terminal is the same person as the individual (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson further teaches:   

determining the different categories of information required to process the digital transaction further comprises receiving, from the processing system, a listing of the different categories of information required to process the transaction. (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Claim 15:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson further teaches: 

prior to communicating the aggregated information to the processing system, the aggregated information is communicated to the user terminal to facilitate review and acceptance of the aggregated information by the user. (See Robinson, Par. 9)

Claim 16:

Robinson teaches: 

A non-transitory computer readable media that stores instruction code for processing a transaction, the instruction code being executable by a machine for causing the machine to perform acts including: (See Robinson, Claim 17 (A computer readable medium storing instructions that, when executed by a computer, cause the computer to perform a method of aggregating a user's financial data for submission to a third party.))

when the credentials are valid: determining different categories of information required to process the digital transaction, the different categories of information including financial information of the user; (See Robinson, Fig. 1, Pars. 7, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determining two or more data source systems that store information related to the different categories of information and the user identifying information, the two or more data source systems storing user financial information from a bank or a credit agency; (See Robinson, Fig. 1, Pars. 7, 8, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.))

requesting and receiving, through the user terminal, user access credentials for access to the different categories of information associated with the user on at least one of the two or more data source systems storing user financial information; (See Robinson, Fig. 1, Pars. 7, 8, 10, 15, 43 (The system elicits information from the user for use in retrieving the data (e.g., institution name, account number, login information), retrieves the data and may validate some or all of it (e.g., to ensure it is the user's data). Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction. Aggregator is an entity capable of directly accessing users' asset, credit, investment, payroll, tax and/or other data (e.g., insurance) from institutions or organizations that maintain the data.), Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.), Par. 47 (Aggregator elicits asset information for accessing one or more asset accounts of the user that it does not already have access to. For example, for each account the user wants to disclose to the loan processor, the aggregator may elicit the identity (e.g., name, URL or Uniform Resource Locator) of the institution holding the account, the account name or number, and the user's login information (e.g., a user ID and password). The user may also give the aggregator this information for an account he does not want to disclose to the loan processor (e.g., so that he can access the account through the aggregator).))
receiving from the determined two or more data source systems the information associated with the user identifying information;  Page 7 of 14Serial No. 15/873,643Application Filed: January 17, 2018 Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Robinson, Fig. 1, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

when the second data source cannot be identified to provide the requested additional information, communicating a second interface to the user terminal that requests the user of the user terminal to provide additional information into the second interface related to the user information associated with the first category, *  *  *  ; (See Robinson,  Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

aggregating, from the determined two or more data source systems, the user financial information associated with the user identifying information and the user input information received from the user terminal; and (See Robinson, Fig. 1, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicating the aggregated information to a processing system to thereby process the digital transaction. (See Robinson, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

*  *  *  identifying a second data source system to provide additional information related to the user financial information associated with the first category below the predetermined trust level; (See Robinson,  Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

*  *  *  requesting the additional information; (See Robinson, Fig. 1, Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determining a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configuring the processor based on the determined communication protocols to facilitate communications with the determined two or more data source systems; (See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

receiving, from a sensor of a user terminal, biometric data associated with a user; (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.)) 

receiving user identifying information via a first interface; (See Peirce, Col. 5, lines 51-62.)

determining whether the biometric data associated with the user is associated with the user identifying information to thereby validate the user; and (See Peirce, Col. 12, lines 54-58, Col. 13, lines 42-53.) 

*  *  *  wherein in response to the second data source not being identified the second interface prompts the user to into the second interface an image of a document containing the requested additional information related to the user financial information associated with the first category; (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51 – 55.))

receiving the user input information comprising the image of the document containing the requested additional information related to the user financial information from the user terminal; (See Peirce, Col. 4, lines 31-55, Col. 15, lines 51 - 55.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches: 

if the user is validated, generating user credentials associated with the user; receiving the validated user credentials; (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

Page 8 of 14Serial No. 15/873,643Application Filed: January 17, 2018Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255determining a trust level for two or more categories of the categories of information including financial information of the user (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determining whether user information associated with a first category of information including financial information of the user, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the determined trust level is below the predetermined trust level,  *  *  * ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

in response to the determined trust level being below the predetermined trust level, * * * ; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 16 as described above.

Robinson does not teach, however, Peirce teaches:  
generate the first interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicate the first interface to the user terminal (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.))
receive the user identifying information and image data from the image sensor associated with the identification document from the user terminal via the first interface; and (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

convert textual images defined in the image data into text information, wherein the text information facilitates processing the digital transaction (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 17 as described above.

Robinson does not explicitly teach, but Peirce, however, teaches: 

the identification document includes an image of an individual associated with the identification document, wherein the first interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the instruction code causes the machine to compare the image of the user with the image of the individual associated with the authenticated ID to determine whether the user of the user terminal is the same person as the individual (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 16 as described above.

Robinson teaches: 

instruction code causes the machine to receive, from the processing system, a listing of the different categories of information required to process the transaction (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/24/2022